Carley, Judge.
Following the termination of his employment with Coastal Land *716Clearing Company (Coastal), appellant, contending that he had been fired, filed a claim for unemployment compensation. Although appellant was initially awarded unemployment compensation, Coastal appealed the award, claiming that appellant had quit. A hearing was held and the administrative hearing officer denied benefits after finding that appellant had quit without good cause. After the hearing officer’s decision was affirmed by both the Board of Review of the Department of Labor and the Superior Court of Chatham County, we granted appellant’s application for a discretionary appeal pursuant to OCGA § 5-6-35 (a) (1).
1. The superior court’s affirmance of the administrative determination that appellant had voluntarily quit his employment without good cause is enumerated as error. The contention is that the administrative determination has no evidentiary support. “In any judicial proceeding [reviewing final decisions of the Board of Review], the findings of the Board of Review as to the facts, if supported by evidence and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law.” OCGA § 34-8-176 (b). Neither the superior court nor this court is authorized to reanalyze and weigh the evidence and, based upon that reanalysis and reevaluation, to substitute new factual findings for those of the administrative trior of fact. Our review of the record in its entirety clearly reveals that the administrative determination that appellant voluntarily quit his employment without good cause was supported by probative evidence and that, therefore, the superior court correctly affirmed. Under the proper standard of review for findings of fact, which standard is the “any evidence rule,” we must do likewise and affirm the superior court. See Phillips v. Caldwell, 144 Ga. App. 376 (241 SE2d 278) (1977); Barnes v. Caldwell, 139 Ga. App. 384 (228 SE2d 325) (1976).
2. Appellant urges that an improper standard of proof was used in determining his eligibility for unemployment compensation. “We do not reach appellant’s further assertion that the improper standard of proof was employed in reaching the conclusion that he was disqualified from unemployment benefits. From the record, it appears that this assertion was not raised at the appropriate times. [Cit.]” Moore v. Tanner, 172 Ga. App. 792, 793 (2) (324 SE2d 772) (1984). Accordingly, this enumeration is without merit.

Judgment affirmed.


Birdsong, C. J., Deen, P. J., Sognier, Pope and Beasley, JJ., concur. McMurray, P. J., Banke, P. J., and Ben-ham, J., dissent.